

Execution Version
gsat4thgaraimage1.gif [gsat4thgaraimage1.gif]
Dated 26 November 2019
Fourth Global Amendment and Restatement Agreement
between
Globalstar, Inc.
as the Borrower


Thermo Funding Company LLC
as Thermo


BNP Paribas
as the BPIFAE Agent and the Security Agent


The Banks and Financial Institutions
named in Schedule 1 (Lenders) as the Lenders




and




Others


in respect of a BPIFAE Facility Agreement
dated 5 June 2009 and amended and restated on 22 August 2013, 7 August 2015 and
30 June 2017




White & Case LLP
5 Old Broad Street
London EC2N 1DW


    




--------------------------------------------------------------------------------


Table of Contents


1.
Definitions and Interpretation
5
2.
Amendment and Restatement
7
3.
Representations and Warranties
8
4.
Amendment Fees
9
5.
Confirmations of Obligors
9
6.
Continuity, Waivers and Further Assurance
10
7.
Miscellaneous
11
Schedule 1
Lenders
13
Schedule 2
Subsidiary Guarantors
13
Schedule 3
Conditions Precendent to the Effective Date
14
Schedule 4
Disclosures
16
Schedule 5
Conditions Subsequent to the Effective Date
17
Schedule 6
Fourth Amendment and Restated Facility Agreement
18



2



--------------------------------------------------------------------------------






This Fourth Global Amendment and Restatement Agreement (the “Agreement”) is made
by way of deed on 26 November 2019 between:
(1)
Globalstar, Inc., a corporation duly organised and validly existing under the
laws of the State of Delaware, with its principal office located at 1351 Holiday
Square Boulevard, Covington, LA 70433, United States of America (the
“Borrower”);

(2)
Thermo Funding Company LLC, a limited liability company duly organised and
existing under the laws of the State of Colorado, with its principal office
located at 1735 Nineteenth Street, Second Floor, Denver, Colorado 80202, United
States of America (“Thermo”);

(3)
The Subsidiary Guarantors, listed in Schedule 2 (Subsidiary Guarantors) as
Subsidiary Guarantors (the “Subsidiary Guarantors”);

(4)
BNP Paribas, a société anonyme with a share capital of €2,499,597,122 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number
662 042 449 at the Commercial Registry of Paris, acting in its capacity as
facility agent and Chef de File for and on behalf of the Finance Parties (the
“BPIFAE Agent” (previously referred to as the “COFACE Agent”));

(5)
BNP Paribas, a société anonyme with a share capital of €2,499,597,122 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number
662 042 449 at the Commercial Registry of Paris, acting in its capacity as the
security agent (the “Security Agent”);

(6)
BNP Paribas, a société anonyme with a share capital of €2,499,597,122 organised
and existing under the laws of the Republic of France, whose registered office
is at 16 boulevard des Italiens, 75009 Paris, France registered under number
662 042 449 at the Commercial Registry of Paris, acting in its capacity as
offshore account bank;

(7)
BNP Paribas, Société Générale, Natixis, Crédit Agricole Corporate and Investment
Bank and Credit Industriel et Commercial, each acting in its capacity as a
mandated lead arranger (the “Mandated Lead Arrangers”); and

(8)
The Banks and Financial Institutions listed in Schedule 1 (Lenders) as lenders
(the “Lenders”).

Recitals:
(A)
The Borrower, the BPIFAE Agent (previously referred to as the “COFACE Agent”),
the Original Lenders and others entered into a facility agreement dated 5 June
2009 (the “Original Facility Agreement”).

(B)
Following the occurrence of certain Defaults and Events of Default under the
Original Facility Agreement, the Borrower, the Subsidiary Guarantors, the
Security Agent, the BPIFAE Agent, the Lenders and Thermo entered into an equity
commitment, restructuring support and consent agreement dated 20 May 2013
pursuant to which the Borrower requested that, among other things, the Lenders
consent and agree to a restructuring of the obligations of the Borrower under
the Original



3



--------------------------------------------------------------------------------




Facility Agreement on the basis of certain key terms as set out therein, and
subject to other terms and conditions as set out therein (the “Initial
Restructuring”).
(C)
In connection with the Initial Restructuring, the Parties entered into a global
deed of amendment and restatement dated 31 July 2013, as amended, varied and
modified from time to time (the “First GARA”), pursuant to which the Parties
agreed to, among other things, amend and restate the Original Facility Agreement
(as amended and restated, the “First Amended and Restated Facility Agreement”)
on the terms and subject to the First GARA.

(D)
The Parties agreed to amend and restate the First Amended and Restated Facility
Agreement pursuant to, and in accordance with, an amendment and restatement
agreement dated 7 August 2015 (the “Second GARA”).

(E)
The Parties agreed to, among other things, further amend and restate the Second
Amended and Restated Facility Agreement pursuant to, and in accordance with, an
amendment and restatement agreement dated 30 June 2017 (the “Third GARA”).

(F)
Pursuant to an amendment request letter from the Borrower to the BPIFAE Agent,
the Parties have agreed to amend and restate the Third Amended and Restated
Facility Agreement pursuant to, and in accordance with, this Agreement.

(G)
It is the intention of the Parties that this Agreement be executed as a deed.

It is Hereby Agreed as follows:


4



--------------------------------------------------------------------------------





1.
Definitions and Interpretation

1.1
Definitions

In this Agreement:
“A&R Agreement” has the meaning given to that term in paragraph 1 of Schedule 5
(Conditions Subsequent to the Effective Date).
“Effective Date” means the date on which the BPIFAE Agent confirms to the
Borrower and the Lenders that it has received all of the documents and other
evidence set out in Schedule 3 (Conditions Precedent to the Effective Date) in
form and substance satisfactory to the BPIFAE Agent (acting on the instructions
of each Lender).
“First Amended and Restated Facility Agreement” has the meaning given to such
term in Recital (C).
“First GARA” has the meaning given to such term in Recital (C).
“Fourth Amended and Restated Facility Agreement” means the Third Amended and
Restated Facility Agreement, as amended and restated by this Agreement, the
terms of which are set out in Schedule 6 (Fourth Amended and Restated Facility
Agreement).
“Initial Restructuring” has the meaning given to such term in Recital (B).
“Longstop Date” means 15 December 2019 or such other date as may be agreed
between the Borrower and the BPIFAE Agent (acting on the instructions of all the
Lenders).
“Original Facility Agreement” has the meaning given to such term in Recital (A).
“Party” means a party to this Agreement.
“Second Amended and Restated Accounts Agreement” means the “Accounts Agreement”
as such term is defined in the Third Amended and Restated Facility Agreement.
“Second Amended and Restated Facility Agreement” means the First Amended and
Restated Facility Agreement as amended and restated by the Second GARA.
“Second GARA” has the meaning given to such term in Recital (D).
“Third Amended and Restated Facility Agreement” means the Second Amended and
Restated Facility Agreement, as amended and restated by the Third GARA.
“Third GARA” has the meaning given to such term in Recital (E).
1.2
Incorporation of Defined Terms

Both prior to, and from, the Effective Date terms defined in clause 1.1
(Definitions) of the Fourth Amended and Restated Facility Agreement shall,
unless otherwise defined herein, have the same


5



--------------------------------------------------------------------------------




meaning in this Agreement and the principles of construction set out in
clause 1.2 (Construction) of the Fourth Amended and Restated Facility Agreement
shall have effect as if set out in this Agreement.
1.3
Clauses

(a)
In this Agreement any reference to a “Clause” or a “Schedule” is, unless the
context otherwise requires, a reference to a Clause or a Schedule hereof.

(b)
Clause headings are for ease of reference only.

1.4
Third Party Rights

(a)
A person which is not a party to this Agreement (a “third party”) shall have no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy
the benefit of any term of this Agreement.

(b)
The Parties may, without the consent of any third party, vary or rescind this
Agreement.

1.5
BPIFAE Agent and Security Agent

(a)
The BPIFAE Agent has been appointed by each other Finance Party (other than the
Security Agent) to act as agent on its behalf pursuant to clause 28 (Role of the
BPIFAE Agent, the Security Agent and the Mandated Lead Arrangers) of the Third
Amended and Restated Facility Agreement and shall act in accordance with the
instructions of the Majority Lenders or such other group of Lenders pursuant to
such clause and exercise any other right or discretion of the BPIFAE Agent
howsoever described in accordance with the relevant provisions of the Finance
Documents.

(b)
The Security Agent has been appointed by each other Finance Party (other than
the BPIFAE Agent) to act as its security agent and trustee pursuant to clause 28
(Role of the BPIFAE Agent, the Security Agent and the Mandated Lead Arrangers)
of the Third Amended and Restated Facility Agreement and shall act in accordance
with the instructions of the Majority Lenders or such other group of Lenders
pursuant to such clause and exercise any other right or discretion of the
Security Agent howsoever described in accordance with the relevant provisions of
the Finance Documents.

1.6
Conflict

In the case of any inconsistency between the provisions of this Agreement and
the provisions of any other Finance Document, the provisions of this Agreement
shall prevail.


6



--------------------------------------------------------------------------------





2.
Amendment and Restatement

2.1
Amendment and Restatement

With effect from the Effective Date the Third Amended and Restated Facility
Agreement shall be deemed to have been amended and restated so that it shall be
read and construed for all purposes as set out in Schedule 6 (Fourth Amended and
Restated Facility Agreement).
2.2
Failure to Achieve Effective Date

If the Effective Date does not occur on or prior to the Longstop Date, the Third
Amended and Restated Facility Agreement shall not be deemed to have been amended
and restated as set out in accordance with Schedule 6 (Fourth Amended and
Restated Facility Agreement).
2.3
Conditions Subsequent

As soon as possible, but in any event no later than the date specified for a
condition set out in Schedule 5 (Conditions Subsequent to the Effective Date)
(or such later date as may be agreed between the Borrower and the BPIFAE Agent
(acting on the instructions of each Lender)) each condition subsequent set out
in Schedule 5 (Conditions Subsequent to the Effective Date) shall be satisfied
in form and substance satisfactory to the BPIFAE Agent (acting on the
instructions of each Lender).
2.4
Finance Document

Each Party agrees that this Agreement is designated a “Finance Document” for the
purposes of the Third Amended and Restated Facility Agreement.
2.5
Debt Service Reserve Account

Notwithstanding anything to the contrary in the Accounts Agreement:
(a)
the Borrower shall ensure that the amounts standing to the credit of the Debt
Service Reserve Account shall, at all times, be equal to or in excess of the
DSRA Required Balance; and

(b)
on the Second Lien Facility Prepayment Date, the Borrower shall withdraw cash
from the Debt Service Reserve Account pursuant to, and in accordance with,
clause 7.17 (Mandatory Prepayment – DSRA) of the Fourth Amended and Restated
Facility Agreement.

2.6
Equity Proceeds Account

Notwithstanding anything to the contrary in the Accounts Agreement, the Borrower
shall withdraw cash from the Equity Proceeds Account in the required amount and
apply that amount in mandatory prepayment pursuant to, and in accordance with,
clause 7.17 (Mandatory Prepayment – DSRA) of the Fourth Amended and Restated
Facility Agreement.


7



--------------------------------------------------------------------------------





3.
Representations and Warranties

3.1
Borrower Representations

Subject to the disclosures set out in Schedule 4 (Disclosures), on each of:
(a)
the date of this Agreement; and

(b)
the Effective Date,

the Borrower repeats in favour of the Finance Parties each of the
representations and warranties set out in clause 18 (Representations) of the
Fourth Amended and Restated Facility Agreement and in each other Finance
Document to which it is a party but with reference to the facts existing as of
the date on which such representation is being repeated (with any reference in
clause 18 (Representations) of the Fourth Amended and Restated Facility
Agreement (or equivalent provision) to the “date of this Agreement” being deemed
to be the date of this Agreement or the Effective Date, as the context
requires).
3.2
Subsidiary Guarantor Representations

Subject to the disclosures set out in Schedule 4 (Disclosures), on each of:
(a)
the date of this Agreement; and

(b)
the Effective Date,

each Subsidiary Guarantor repeats in favour of the Finance Parties each of the
representations and warranties set out in clause 4 (Representations and
Warranties) of each Guarantee Agreement and each other Finance Document to which
it is a party but with reference to the facts existing as of the date on which
such representation is being repeated (with any reference in clause 4
(Representations and Warranties) of a Guarantee Agreement (or any equivalent
provision in a Finance Document) to the “date of this Agreement” being deemed to
be the date of this Agreement or the Effective Date, as the context requires).
3.3
Thermo Representations

Subject to the disclosures set out in Schedule 4 (Disclosures), on each of:
(a)
the date of this Agreement; and

(b)
the Effective Date,

Thermo repeats in favour of the Finance Parties each of the representations and
warranties set out in clause 5 (Representations and Warranties) of the Thermo
Subordination Deed but with reference to the facts existing as of the date on
which such representation is being repeated (with any reference in clause 5
(Representations and Warranties) of the Thermo Subordination Deed to the “date
of this Agreement” being deemed to be the date of this Agreement or the
Effective Date, as the context requires).


8



--------------------------------------------------------------------------------





4.    Amendment Fees
4.1
Amendment Fees

(a)
As consideration for the Finance Parties’ entry into this Agreement, the
Borrower shall pay the amendment fees, in the amounts and at the times, set out
in the applicable fee letters dated 24 September 2019 and made between:

(i)
the Borrower and each Lender; and

(ii)
the Borrower and the BPIFAE Agent.

(b)
Any failure by the Borrower to make payment under, and in accordance with, the
fee letters referred to in paragraph (a) above shall be an immediate Event of
Default pursuant to clause 23.1 (Non-Payment) of the Third Amended and Restated
Facility Agreement.

4.2
Other Fees, Costs and Expenses

Clause 17.2 (Amendment Costs) of the Third Amended and Restated Facility
Agreement, as amended and supplemented by this Agreement, applies to this
Agreement as if it were expressly incorporated in it with any necessary
modifications.

5.
Confirmations of Obligors

5.1
Confirmations – Date of this Agreement

As of the date of this Agreement:
(a)
each Obligor irrevocably and unconditionally confirms its acceptance of the
Fourth Amended and Restated Facility Agreement;

(b)
each Obligor irrevocably and unconditionally confirms that notwithstanding this
Agreement, each Finance Document to which it is a party remains in full force
and effect and the rights, duties and obligations of each Obligor thereunder are
not released, discharged or impaired by this Agreement;

(c)
each Subsidiary Guarantor irrevocably and unconditionally confirms that its
guarantee and indemnity under clause 2.1 (Guarantee and Indemnity) of each
Guarantee Agreement to which it is a party:

(i)
continues in full force and effect on the terms of each Guarantee Agreement to
which it is a party; and

(ii)
extends to the liabilities and obligations of the Obligors under the Finance
Documents (including this Agreement);



9



--------------------------------------------------------------------------------




(d)
each Obligor irrevocably and unconditionally confirms that any Lien created by
it under the Security Documents extends to the liabilities and obligations of
the Obligors under the Finance Documents subject to any limitations set out in
the Security Documents; and

(e)
each Obligor irrevocably and unconditionally confirms that the Liens created
under the Security Documents to which it is a party continue in full force and
effect on the terms of the Security Documents.

5.2
Confirmations – Effective Date

As of the Effective Date:
(a)
each Obligor irrevocably and unconditionally confirms its acceptance of the
Fourth Amended and Restated Facility Agreement;

(b)
each Obligor irrevocably and unconditionally agrees that it is bound by the
terms of the Fourth Amended and Restated Facility Agreement applicable to it;

(c)
each Subsidiary Guarantor irrevocably and unconditionally confirms that its
guarantee and indemnity under clause 2.1 (Guarantee and Indemnity) of each
Guarantee Agreement to which it is a party:

(i)
continues in full force and effect on the terms of each Guarantee Agreement to
which it is a party; and

(ii)
extends to the liabilities and obligations of the Obligors under the Finance
Documents;

(d)
each Obligor irrevocably and unconditionally confirms that, except as explicitly
provided for in this Agreement, each Finance Document to which it is a party
remains in full force and effect and the rights, duties and obligations of each
Obligor thereunder are not released, discharged or impaired by this Agreement;

(e)
each Obligor irrevocably and unconditionally confirms that any Lien created by
it under the Security Documents extends to the liabilities and obligations of
the Obligors under the Finance Documents subject to any limitations set out in
the Security Documents;

(f)
each Obligor irrevocably and unconditionally confirms that the obligations of
the Obligors arising under the Finance Documents are included in the definition
of the relevant secured obligations (howsoever defined) for the purposes of the
Security Documents; and

(g)
each Obligor irrevocably and unconditionally confirms that the Liens created
under the Security Documents to which it is a party continue in full force and
effect on the terms of the Security Documents.


6.
Continuity, Waivers and Further Assurance



10



--------------------------------------------------------------------------------




6.1
Continuing Obligations

(a)
The provisions of the Third Amended and Restated Facility Agreement, the Second
Amended and Restated Accounts Agreement and each other Finance Document, save as
amended hereby, continue in full force and effect.

(b)
For the avoidance of doubt, this Agreement shall not constitute an assignment or
novation of any of the rights and obligations of any party to the Third Amended
and Restated Facility Agreement or the Second Amended and Restated Accounts
Agreement nor shall it constitute an amendment to any Finance Document (except
as expressly provided in this Agreement) or Security Document in place at the
date of this Agreement, each of whose terms shall remain in full force and
effect.

6.2
Further Assurance

The Borrower shall, at the request of the BPIFAE Agent and at its own expense,
do all such acts or execute all such documents deemed necessary or desirable by
the BPIFAE Agent to give effect to the amendments effected or to be effected
pursuant to this Agreement.

7.
Miscellaneous

7.1
Incorporation of Terms

The provisions of clauses 13.4 (Stamp Taxes), 13.5 (Value Added Tax),
35 (Partial Invalidity), 36 (Remedies and Waivers), 40 (Enforcement) and 41
(Confidentiality) of the Fourth Amended and Restated Facility Agreement shall
also apply to this Agreement as if expressly set out herein, mutatis mutandis,
with each reference therein to “this Agreement” being deemed to be a reference
to this Agreement, each reference to “Party” or “Parties” being deemed to be a
reference to the parties to this Agreement and each reference to the “Borrower”
being deemed to be a reference to each Obligor and the Subordinated Creditor.
7.2
Counterparts

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.
7.3
Governing Law

This Agreement, and any non‑contractual obligations arising out of or in
connection with it, shall be governed by, and construed in accordance with,
English law.
This Agreement has been executed by the Borrower, Thermo, and the Subsidiary
Guarantors as a deed and has been signed on behalf of the other Parties.


11



--------------------------------------------------------------------------------




SIGNATURE PAGE


The Borrower
SIGNED by GLOBALSTAR, INC.


acting by its attorney   /s/Lindsey Keeble 
                                     Attorney-in-fact


 













Witnessed by:












_/s/Sam Goodwill___________________
Name: Sam Goodwill
Address: Watson Farley & Williams LLP
15 Appold Street
London EC2A 2HB
Occupation: Trainee Solicitor




12



--------------------------------------------------------------------------------





Schedule 1


Lenders


1.
BNP Paribas;

2.
Société Générale;

3.
Natixis;

4.
Crédit Agricole Corporate and Investment Bank; and

5.
Crédit Industriel et Commercial.






Schedule 2


Subsidiary Guarantors


1.
GSSI, LLC, a limited liability company organised in Delaware, United States of
America, with organisational identification number 3732317 and whose chief
executive office is at 1351 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

2.
Globalstar Security Services, LLC, a limited liability company organised in
Delaware, United States of America, with organisational identification number
3747502 and whose chief executive office is at 1351 Holiday Square Boulevard,
Covington, LA 70433, United States of America;

3.
Globalstar C, LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 3732313 and whose
chief executive office is at 1351 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

4.
Globalstar USA, LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 2663064 and whose
chief executive office is at 1351 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

5.
Globalstar Leasing LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 3731109 and
whose chief executive office is at 1351 Holiday Square Boulevard, Covington, LA
70433, United States of America;

6.
Spot LLC, a limited liability company organised in Colorado, United States of
America, with organisational identification number 20071321209 and whose chief
executive office is at 1351 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

7.
ATSS Canada, Inc., a corporation incorporated in Delaware, United States of
America, with organisational identification number 2706412 and whose chief
executive office is at 1351 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

8.
Globalstar Brazil Holdings, L.P., a limited partnership formed in Delaware,
United States of America, with organisational identification number 2453576 and
whose chief executive office is at 1351 Holiday Square Boulevard, Covington, LA
70433, United States of America;

9.
GCL Licensee LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 4187922 and whose
chief executive office is at 1351 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

10.
GUSA Licensee LLC, a limited liability company organised in Delaware, United
States of America, with organisational identification number 4187919 and whose
chief executive office is at 1351 Holiday Square Boulevard, Covington, LA 70433,
United States of America;

11.
Globalstar Licensee LLC, a limited liability company organised in Delaware,
United States of America, with organisational identification number 4187920 and
whose chief executive office is at 1351 Holiday Square Boulevard, Covington, LA
70433, United States of America;



13



--------------------------------------------------------------------------------




12.
Globalstar Media, L.L.C., a limited liability company organised in Louisiana,
United States of America, with organisational identification number 40224959K
and whose chief executive office is at 1351 Holiday Square Boulevard, Covington,
LA 70433;

13.
Globalstar Broadband Services Inc. a corporation incorporated in Delaware,
United States of America, with organisational identification number 4833062 and
whose chief executive office is at 1351 Holiday Square Boulevard, Covington, LA
70433; and

14.
Globalstar International, LLC is a limited liability company organised in
Delaware, United States of America, with an organisational identification number
of 6438610 and whose chief executive office is at 1351 Holiday Square Boulevard,
Covington, LA 70433.

15.
Globalstar Holding US, LLC is a limited liability company organised in Delaware,
United States of America, with an organisational identification number of
6508346 and whose chief executive office is at 1351 Holiday Square Boulevard,
Covington, LA 70433.






Schedule 3


Conditions Precedent to the Effective Date
1.
Obligors

(a)
A copy of the constitutional documents of each Obligor.

(b)
A copy of a resolution of the board of directors of each Obligor:

(i)
approving the terms of, and the transactions contemplated by, this Agreement and
resolving that it execute this Agreement;

(ii)
authorising a specified person or persons to execute this Agreement on its
behalf; and

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with this Agreement.

(c)
A specimen of the signature of each person authorised by the resolutions
referred to in paragraph (b) above.

(d)
A certificate from a Responsible Officer of the Borrower certifying that, as at
the Effective Date:

(i)
the statement set out in paragraph 4 (No Litigation) below is true and correct;

(ii)
each copy document relating to an Obligor specified in this Schedule 3
(Conditions Precedent to the Effective Date) is correct, complete and in full
force and effect as at the Effective Date;

(iii)
all representations and warranties of the Obligors contained in the Finance
Documents are true, correct and complete in all respects;

(iv)
none of the Obligors is in violation of any of the covenants contained in the
Finance Documents to which it is a party save as set out in the Finance
Documents; and

(v)
after giving effect to the transactions contemplated by the Finance Documents,
no Default or Event of Default has occurred and is continuing.



14



--------------------------------------------------------------------------------




(e)
Certificates as of a recent date of the good standing of each Obligor under the
laws of its jurisdiction of organisation and, to the extent requested by the
BPIFAE Agent, each other jurisdiction where such Obligor is qualified to do
business.

2.
Finance Documents

An original (duly executed by each of the parties thereto) of:
(a)
this Agreement;

(b)
the Second Lien Intercreditor Agreement;

(c)
the Second Lien Facility Agreement; and

(d)
each other Second Lien Finance Document (other than the Second Lien Security
Documents).

3.
BPIFAE Insurance Policy

Each BPIFAE Insurance Policy (as amended) is in full force and effect and is in
form and substance satisfactory to the BPIFAE Agent (acting on the instructions
of all Lenders) and the BPIFAE Agent (acting on the instructions of all the
Lenders) is satisfied that all conditions to each BPIFAE Insurance Policy are
fulfilled, that all requisite approvals of the French Authorities have been
obtained.
4.
No Litigation

No litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened against the
Group or its assets which has not been disclosed to the BPIFAE Agent in writing.
5.
Process Agent

Evidence that any process agent referred to in the Finance Documents has
accepted its appointment.
6.
Legal Opinions

Delivery of the following:
(a)
a legal opinion of White & Case LLP (advisers to the Lenders) as to matters of
the laws of England and confirming, amongst other things, the validity and
enforceability of this Agreement and the Second Lien Intercreditor Agreement;

(b)
a legal opinion of Taft Stettinius & Hollister LLP (advisers to the Borrower)
confirming, amongst other things:

(i)
the due authorization of each Obligor and the Security Documents in place at the
date of the Agreement are the legal, valid, binding and enforceable obligations
of the Obligors, notwithstanding the amendments to the Third Amended and
Restated Facility Agreement as set out in this Agreement; and

(ii)
the due authorization of each Obligor to enter into the Second Lien
Intercreditor Agreement; and

(c)
such other favourable legal opinions of counsel to the Obligors addressed to the
BPIFAE Agent (for and on behalf of itself and the other Finance Parties) with
respect to the Obligors, the Finance Documents and such other matters as the
BPIFAE Agent shall reasonably request.



15



--------------------------------------------------------------------------------




7.
Funds Flow Statement

A copy of the “Funds Flow Statement” (as such term is defined in the Second Lien
Facility Agreement).
8.
Fees

Evidence of payment of all fees, costs and expenses of the Finance Parties
associated with the negotiation, preparation, due diligence, documentation,
administration and closing of all conditions precedent, including the payment of
all fees of the professional advisors to the Lenders accruing up until and
including the Effective Date.



Schedule 4


Disclosures


1.
Clause 18.35    Tax Returns and Payments

Tax Returns and Payments. The Borrower operates in various U.S. and foreign tax
jurisdictions. The process of determining its anticipated tax liabilities
involves many calculations and estimates which are inherently complex. The
Borrower believes that it has complied in all material respects with its
obligations to pay taxes in these jurisdictions. However, its position is
subject to review and possible challenge by the taxing authorities of these
jurisdictions. If the applicable taxing authorities were to challenge
successfully its current tax positions, or if there were changes in the manner
in which the Borrower conducts its activities, the Borrower could become subject
to material unanticipated tax liabilities. It may also become subject to
additional tax liabilities as a result of changes in tax laws, which could in
certain circumstances have a retroactive effect.


(i)
The Canada Revenue Agency (CRA) is currently auditing the income tax returns of
the Borrower’s Canadian subsidiary for the years ended October 31, 2015 and
2016. The Borrower is in the process of collecting information and responding to
questions from the Canada Revenue Agency.  



(ii)
Except for the Canadian tax audits, neither the Borrower nor any of its
Subsidiaries are currently under audit; however, numerous tax years remain
subject to examination by tax authorities.



(iii)
The Borrower’s Worlds’ End Subsidiary has not timely filed with its taxing
authority its income tax returns as the statutory audits of the underlying
financial statements have not been completed.



2.    Clause 18.37


The 5% Notes and Old 8% Notes were converted into equity in accordance with
their terms.




16



--------------------------------------------------------------------------------





Schedule 5


Conditions Subsequent to the Effective Date


1.
Obligors

No later than 31 January 2020:
(a)
a copy of any changes to the constitutional documents of each Obligor since the
Effective Date;

(b)
a copy of a resolution of the board of directors of each Obligor that is a party
to the amendment and restatement agreement in respect of the Accounts Agreement
(“A&R Agreement”):

(i)
approving the terms of, and the transactions contemplated by, the A&R Agreement
and resolving that it execute the A&R Agreement;

(ii)
authorising a specified person or persons to execute the A&R Agreement on its
behalf; and

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the A&R Agreement; and

(c)
a specimen of the signature of each person authorised by the resolutions
referred to in paragraph (b) above.

2.
Accounts Agreement

No later than 31 January 2020, an original (duly executed by each of the parties
thereto) of the A&R Agreement.
3.
Second Lien Security Documents

No later than 31 January 2020, a certified copy (duly executed by each of the
parties thereto) of each Security Document entered into in connection with the
Second Lien Facility.
4.
Process Agent

No later than 30 November 2019, evidence that any process agent referred to in
the Second Lien Intercreditor Agreement has accepted its appointment.
5.
Legal Opinions

No later than 31 January 2020, delivery of the following:
(a)
a legal opinion of White & Case LLP (advisers to the Lenders) as to matters of
the laws of England and confirming, amongst other things, the validity and
enforceability of the A&R Agreement;

(b)
a legal opinion of Taft Stettinius & Hollister LLP (advisers to the Borrower)
confirming, amongst other things, the due authorization of each Obligor to enter
into the A&R Agreement; and

(c)
such other favourable legal opinions of counsel to the Obligors addressed to the
BPIFAE Agent (for and on behalf of itself and the other Finance Parties) with
respect to the Obligors, the Finance Documents and such other matters as the
BPIFAE Agent shall reasonably request.



17



--------------------------------------------------------------------------------




6.
Cash Movement Summary Report

No later than 31 January 2020, delivery of a template form of the cash movement
summary report, in form and substance satisfactory to the BPIFAE Agent (acting
on the instructions of each Lender).

Schedule 6


Fourth Amended and Restated Facility Agreement










18

